Citation Nr: 0535155	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-27 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than July 15, 2002, 
for an award of compensation for service connected chronic 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to May 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that restored the veteran's compensation, effective in 
July 2002.  

The veteran testified at a hearing at the RO before a member 
of the Board in November 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the records shows that the veteran was in receipt 
of VA compensation benefits from 1968 to 1973 when his award 
was terminated for failure to report for a VA compensation 
examination.  At that time, the veteran was sent a 
notification for an examination in June 1973 by the Waco, 
Texas VA medical facility, but that, while he did not report 
for that examination, he responded in August 1973 that he had 
been not in Texas during that time, but had temporarily been 
working in North Carolina.  He requested that the examination 
be rescheduled for the end of August 1973.  This was done, in 
August 1973 by the Houston, Texas VA medical facility and, 
again, the veteran did not report for the examination and his 
benefits remained terminated.  

At his hearing in November 2004 before the undersigned, the 
veteran testified that he had, in fact, attended an 
examination at a VA Medical Center in Dallas, Texas during 
1973.  In view of this, it is believed that additional 
investigation is warranted.  It does not appear that an 
attempt to obtain those records of reported treatment has 
been otherwise undertaken.

Under these circumstances, the claim is remanded for the 
following:

1.  The RO should contact the VA Medical 
Centers in both Dallas and Houston, Texas 
and request that a those facilities 
conduct a search of any possible 
examination reports of the veteran that 
took place during the early 1970's.  If 
medical records can not be located, those 
facilities should so certify.  

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

